Per curiam.
On June 27, 1985, the respondent, Robert R. Cook, formerly Probate Judge of Chatham County, was convicted of three counts of theft by conversion and seven counts of malpractice in office, and was sentenced to fines and terms of years. His appeal is pending in this court. Case No. 43586, Cook v. State.
The report of a special master, appointed pursuant to State Bar Rule 4-106 upon the State Disciplinary Board’s December 16, 1985, petition, found, inter alia, that the respondent had specifically waived his right to the initial show-cause hearing, electing instead to present documentary evidence consisting of a transcript of the criminal proceedings along with numerous affidavits attesting to the good character and reputation of the respondent (letters from over 125 members of the Savannah Bar Association stating that he offers no threat to the community and requesting that he be allowed to continue practicing law until his appeal is completed); that the respondent has been allowed to continue practicing law since his conviction; and that dis*387barment proceedings were not brought against the respondent for approximately six months after his conviction, during which time he has represented clients in court and at present has cases pending in various courts. Based on his conclusion — that, although the respondent had been convicted of a felony involving moral turpitude (theft by conversion), he had been allowed to continue practicing law for this lengthy period of time following his conviction — the special master recommended that the respondent be allowed to continue the practice of law pending the outcome of his appeal.
Decided November 5, 1986.
William P. Smith III, General Counsel State Bar, George P. Hibbs, Assistant General Counsel State Bar, for State Bar of Georgia.
W. David Sims, for Cook.
In view of the fact that the respondent has been convicted of three counts of a felony involving moral turpitude (i.e., theft by conversion) and seven counts of a misdemeanor involving moral turpitude (i.e., malpractice in office), we exercise our discretion under Rule 4-106 and order the respondent suspended from the practice of law pending the outcome of the appeal of the conviction.

Suspended pending appeal.


All the Justices concur.